                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


JUSTIN BURNS                                                                         PLAINTIFF
ADC #146885

v.                                    No: 5:19-cv-00143 JM


WASHINGTON, et al.                                                                DEFENDANTS


                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris.      No objections have been filed.       After careful

consideration, the Court concludes that the Proposed Findings and Recommendation should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that the defendants’ motion for summary judgment (Doc.

No. 25) is granted, and Burns’ claims are dismissed without prejudice for failure to exhaust

available administrative remedies.

       DATED this 30th day of December, 2019.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
